Exhibit 10.12
AMENDMENT NO. 1 TO
NORTHFIELD BANK
NON-QUALIFIED SUPPLEMENTAL EMPLOYEE STOCK OWNERSHIP PLAN
          This Amendment No. 1 to the Northfield Bank Non-Qualified Supplemental
Employee Stock Ownership Plan (the “Plan”) is made effective as of the 1st day
of January, 2008, unless otherwise set forth herein.
          WHEREAS, Northfield Bank (the “Employer”) adopted the Plan, effective
January 1, 2007; and
          WHEREAS, the Employer desires to revise the Plan to comply with
certain technical requirements of the final Treasury Regulations issued under
Section 409A of the Internal Revenue Code of 1986, as amended, in April 2007.
          NOW, THEREFORE, the Plan is hereby amended as specifically provided
herein, it being understood and agreed that except with respect to the
amendments specifically provided for herein, the remaining terms of the Plan
shall remain in full force and effect:

1.   The first sentence of Section 4.3 is hereby amended to read as follows:

          Benefits under this Section 4 shall be payable to the Participant in a
lump sum, unless the Participant elects an alternative form of benefit in
accordance with Section 4.5, within 90 days of the first to occur of:

  (a)   the Participant’s “Separation from Service,” other than due to death or
Disability;     (b)   the Participant’s Disability;     (c)   the Participant’s
death; or     (d)   a Change in Control of the Bank or the Company.

2.   Section 4.5 is hereby added to read as follows:

          4.5 Distribution Elections. A Participant may elect in the Defined
Contribution Distribution Election Form, attached hereto as Exhibit B, the form
of payment of his or her Supplemental ESOP Benefits under Section 4.1 of the
Plan. The benefits may be paid in one of the following forms:
               (a) a single cash lump sum distribution of the entire balance
credited to the Participant’s Account; or
               (b) in such number of annual installment payments (not to exceed
fifteen such payments) as the Participant shall specify in his or her Defined
Contribution Distribution Election Form. The amount of each payment shall be
equal to the quotient of (A) the entire

 



--------------------------------------------------------------------------------



 



amount then credited to the Participant’s Account, divided by (B) the number of
installment payments remaining to be made.
          The Participant must elect the form of payment in his or her Defined
Contribution Election Form prior to the later of (i) 30 days following the date
on which the Participant is eligible to participate in the Plan, or
(ii) December 31, 2008. If the Participant fails to designate a payment schedule
in his or her Defined Contribution Distribution Election Form, or if the entire
balance credited to the Participant’s Account at the time of distribution (when
aggregated with the Participant’s balance under all other plans with which this
benefit must be aggregated) is less than the applicable dollar amount under Code
Section 402(g)(1), then payment shall be made in a single cash lump sum
distribution.
          IN WITNESS WHEREOF, the Employer has caused this Amendment No. 1 to be
executed on its behalf by its duly authorized officers as of the date first
written above.

                    NORTHFIELD BANK
    Dated:  December 18, 2008   By:   /s/ Madeline G. Frank                    
         

2